Citation Nr: 1521996	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  08-06 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) prior to September 11, 2014. 

(The issue of entitlement to service connection for squamous cell carcinoma of the pharynx is addressed in a separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a   rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran appointed new representation in March 2015.

The Board notes that an April 2015 rating decision established service connection for lung cancer and assigned a 100 percent schedular rating effective from September 11, 2014.  The Veteran contends that he was unemployable as a result of service-connected disabilities prior to September 11, 2014.  A claim for entitlement to TDIU is a rating theory and not a separate claim for benefits.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the TDIU issue in this case is more appropriately addressed as a separate issue.


REMAND

A review of the record shows that additional development is required prior to appellate review.  At the personal hearing in March 2015 the Veteran asserted that his service-connected PTSD had increased in severity since his last VA examination in 2009.  He also reported that he received regular treatment at the New Port Richey, Florida, VA Outpatient Clinic.  VA PTSD treatment records were last obtained and considered by the AOJ in April 2011.  Therefore, further action is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

2.  Schedule the Veteran for a VA examination to determine the severity of service-connected PTSD.  The examiner must review the evidence of record and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should provide an opinion regarding the levels of occupational and social impairment caused by PTSD and should describe the symptomatology that results in those levels of impairment. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

